t c memo united_states tax_court hamlet c bennett petitioner v commissioner of internal revenue respondent docket no filed date hamlet c bennett pro_se nhi t luu and kimberly t packer for respondent memorandum findings_of_fact and opinion cohen judge in two notices respondent determined deficiencies and additions to tax as follows year - - additions to tax penalties sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the amount set forth above for the penalty under sec_6651 for each taxable_year is at the maximum rate of of the amount_required_to_be_shown_as_tax on the return these amounts will be reduced to if the court sustains the additions to tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’s unreported income was determined using bank_deposits plus some specific income items from payments diverted to or for the benefit of petitioner the internal_revenue_service irs prepared substitutes for returns under sec_6020 but petitioner failed to pay the amounts shown on those returns in the answer respondent alleged increased amounts to reflect that petitioner’s status during through was married_filing_separately rather than single as used in the statutory notice before trial respondent reviewed additional bank records reduced gross_receipts for through and allowed business_expense deductions for through that had not been allowed in the notices of deficiency deductions had been allowed in the statutory notice for the later years the issue for decision is whether petitioner’s failure_to_file tax returns for the years in issue was fraudulent findings_of_fact some of the facts have been deemed stipulated pursuant to rule f the stipulated facts are incorporated in our findings by this reference petitioner alleged a residence in louisiana at the time he filed his petition petitioner was born in los angeles california he attended the art center school studied architecture and graduated with a bachelor of arts degree in date in he moved to hawaii he obtained jobs doing architectural illustrations of housing tracts that were being developed petitioner has been a licensed architect since petitioner married beverly bennett in they were married until her death in date from through petitioner resided in a house constructed on seven acres of land in holualoa hawaii that beverly bennett had obtained during a divorce from her prior husband petitioner designed office buildings and other commercial structures but most of his works were luxury residences designed for clients including celebrities he entered into contracts to design houses and in exchange for his services received gross_receipts during each of the years in issue from through petitioner filed income_tax returns reporting his earnings as an architect petitioner and beverly bennett bennetts filed joint returns from through on the jointly filed returns for and the bennetts owed approximately dollar_figure which they did not pay in full a return was prepared for but apparently was not filed no returns were filed for the years in issue in this case in the mid-1990s the bennetts attended a seminar presented by royal lamarr hardy who was a carpet cleaner when petitioner first met him hardy presented various means of avoiding tax_liabilities and the bennetts decided to try them after a proceeding was filed to enforce a summons for petitioner’s business records on date the bennetts filed a petition in bankruptcy the bankruptcy petition was filed the day that petitioner was supposed to appear in a summons enforcement case however the bennetts abandoned the bankruptcy strategy by failing to file required documents when they realized that bankruptcy would have adverse consequences to them petitioner established architects group trust agt in architects management llc aml in and divine wellness spiritual order dwso in attorney paul sulla assisted petitioner in establishing the entities petitioner directed that payments be made to these entities for his services including amount dollar_figure big_number big_number big_number entity agt agt aml aml year petitioner maintained control_over bank accounts and brokerage accounts into which he deposited gross_receipts from his architectural services some of the accounts were in the names of the entities he established deposits to those accounts exceeded dollar_figure in and dollar_figure in and and dollar_figure million in and neither petitioner nor the entities he established filed tax returns reporting petitioner’s income for his architectural services at times petitioner instructed his clients to purchase assets for him his family or his associates in lieu of paying him directly for his services for example during he agreed to perform architectural services for a car dealer in payment for the services the dealer purchased two automobiles worth a total of dollar_figure for women friends of petitioner at other times petitioner directed that payments for his services be made to a draftsman or others performing services for petitioner petitioner established nominee entities and adopted other devices in order to conceal income he received for his architectural services during the years in issue he did so even though his tax adviser and tax_return_preparer a certified_public_accountant tried to dissuade him when foreclosure proceedings were commenced regarding the mortgage on petitioner’s residence he provided funds to a nominee to repurchase the residence in order to conceal his continuing beneficial_ownership petitioner was contacted in by agents conducting a criminal investigation of hardy he initially provided oral statements to the agents but refused to sign and tore up the affidavit prepared consistent with those statements petitioner adopted a series of frivolous arguments and pursued them even after he was indicted and convicted and spent years in prison as described below the frivolous theories pursued by him from time to time included filing tax returns was voluntary he was not a person required to file returns sec_911 and regulations concerning withholding of income_tax exclude domestic income of u s citizens the irs did not follow proper procedures and actions were not properly delegated to irs employees on date petitioner was indicted on various federal counts including income_tax evasion in violation of sec_7201 for through he was found guilty by a jury and judgment was entered by the district_court for the district of hawaii on date petitioner was sentenced to months in prison in date his conviction was affirmed by the court_of_appeals for the ninth circuit which concluded among other things that the evidence during the criminal trial was sufficient as to willfulness petitioner served over five years of his sentence and was released in date opinion petitioner contends that compensation_for architectural services he performed in hawaii is not subject_to income_tax and that therefore he was not required to file returns for the years in issue before trial respondent filed a motion for partial summary_judgment that petitioner was collaterally estopped to deny fraudulent intent for through inclusive years for which petitioner had been convicted of tax_evasion under sec_7201 that motion was granted in the order granting summary_judgment the court stated that the amounts of the deficiencies and penalties for through would be determined on the evidence at trial as would petitioner’s liabilities if any for the other years in issue the court also warned petitioner that his position was frivolous and that continuation of groundless and frivolous positions might subject him to a penalty not to exceed dollar_figure under sec_6673 petitioner persisted in his position at trial that his earnings for architectural services rendered in hawaii are not taxable because he is a u s citizen and has no foreign_earned_income taxable under sec_911 and related regulations his argument is based on inapplicable statutes and circular reasoning he denies that worldwide income includes domestic income substituting his own reading of statutory and regulatory materials for those of every court that has spoken on the subject in innumerable cases decided over decades he takes items out of context treats includes as a term of limitation and contends that references to certain categories within a statute or regulation exclude all others he has not presented any reason to reject respondent’s recalculated deficiencies and additions to tax or penalties he has refused to produce evidence of nontaxable bank_deposits or deductible expenses petitioner’s interpretative arguments have been consistently rejected in strong terms even in judicial opinions sustaining criminal convictions see eg 833_f2d_1538 11th cir utterly without merit 754_f2d_747 7th cir inane and preposterous 659_f2d_524 5th cir frivolous non-sequitur in 119_tc_285 the taxpayer and his counsel paul sulla the attorney who assisted petitioner in establishing entities used to conceal income were sanctioned under sec_6673 and respectively for arguing among other things that a u s citizen residing in hawaii was not taxable on compensation earned in hawaii no further discussion of petitioner’s stale theories is warranted see 737_f2d_1417 5th cir petitioner has conceded all of the facts necessary to sustain the revised deficiencies including the bank_deposits and his marital status the sec_6651 additions to tax are sustained upon the basis of petitioner’s failure to pay the tax shown on the returns the irs prepared under sec_6020 see 120_tc_163 tinnerman v commissioner tcmemo_2006_250 slip op pincite we must decide however whether petitioner’s failure_to_file returns for through years for which collateral_estoppel does not apply was accompanied by an intent sufficient to sustain the sec_6651 penalty sec_6651 provides a penalty of of the amount_required_to_be_shown_as_tax on unfiled returns if the failure_to_file the returns is fraudulent the civil_fraud penalty is a sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b in applying sec_6651 to determine whether petitioner’s failure_to_file tax returns was fraudulent we consider the same elements considered in cases involving former sec_6653 and present sec_6663 see 102_tc_632 99_tc_202 fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 circumstantial evidence of fraud includes badges_of_fraud such as those present here a longtime pattern of failure_to_file returns failure to report substantial amounts of income failure to cooperate with taxing authorities in determining the taxpayer’s correct liability implausible or inconsistent explanations of behavior and concealment of assets see eg 796_f2d_303 9th cir aff’g tcmemo_1984_601 252_f2d_56 9th cir 75_tc_1 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir petitioner admits that he received payments for architectural services performed during each of the years in issue and the specific items of diverted income and the bank_deposits have been deemed stipulated because he did not deny them bank_deposits are prima facie evidence of income see 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir proof of gross_receipts in the amounts shown by the bank_deposits analysis for each of the years in issue in this case is sufficient to satisfy respondent’s burden of showing that petitioner had an obligation to file returns see sec_1 we reject any inference that petitioner’s persistence in his frivolous theories demonstrates sincerity or good_faith or is otherwise a defense to the charge of fraud petitioner filed tax returns for decades before stopping only after he faced large tax_liabilities for and he discovered his various frivolous arguments in alleged reliance on a carpet cleaner turned tax adviser while disregarding the cautionary advice of his certified_public_accountant he adopted various means of concealing income by diverting income to nominees or to entity accounts he rejects the judgments of the courts including a jury verdict a district_court judgment and an appellate court opinion that he was criminally responsible for his conduct a person with his education and skills could be expected to abandon unsuccessful arguments if acting in good_faith we conclude that petitioner’s failure_to_file for each year in issue was due to fraud see 94_tc_316 chase v commissioner tcmemo_2004_142 tonitis v commissioner tcmemo_2004_60 madge v commissioner tcmemo_2000_370 aff’d 23_fedappx_604 8th cir greenwood v commissioner tcmemo_1990_362 petitioner was warned of the possibility of a penalty under sec_6673 if he persisted in his contention that he was not required to file returns and pay tax on his income for architectural services performed in hawaii under these circumstances sec_6673 provides for a penalty not in excess of dollar_figure when proceedings have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position is frivolous or groundless it may seem that an additional dollar_figure on top of the amounts petitioner already owes will not change his position however serious sanctions also serve to warn other taxpayers to avoid pursuing similar tactics see 791_f2d_68 7th cir takaba v commissioner t c pincite an award of dollar_figure to the united_states will be included in the decision to be entered here to reflect the change in petitioner’s filing_status for through and respondent’s revised bank_deposits analysis decision will be entered under rule
